Citation Nr: 9908697	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-32 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for headaches due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served in the Ohio Army National Guard; she 
served on active duty from June 8, 1987, to October 9, 1987, 
and from November 1990, to April 1991 with Persian Gulf 
service from January 5, 1991, to February 21, 1991.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for headaches due to an undiagnosed illness has been obtained 
by the RO. 

2.  The veteran's headaches are due to a diagnosed disorder. 


CONCLUSION OF LAW

Headaches due to an undiagnosed illness were not incurred in 
or aggravated by service, and their incurrence in active duty 
may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 5107(a) 
(West 1991); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for headaches due to undiagnosed illness is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). The 
Board is also satisfied that all relevant facts have been 
properly developed with respect to this claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Under certain circumstances, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses, provided that such disability: (i) 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
within the presumptive period; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

The veteran contends that service connection is warranted for 
headaches because they are due to an undiagnosed illness 
associated with her Persian Gulf service.  She acknowledges 
that her headaches did not begin until after her discharge 
from service.

The veteran's service medical records do not contain any 
relevant complaint, diagnosis or abnormal finding.  

Private outpatient records from August 1980 to August 1994 
reveal that the veteran complained in June 1991 of constant 
headaches for the previous week or two; it was noted that a 
metal fixture being pulled from a box had struck her in the 
head over her left eye the previous week.  Neck tightness and 
headaches were noted in August 1994.

According to an October 1994 allergy consultation report from 
Charles E. Miller, M.D., the veteran had allergic rhinitis 
with sinus headache.

United States Air Force outpatient records from February to 
May 1995 reveal findings in February and April 1995 of 
chronic muscle tension headaches; an MRI of the head in April 
1995 was normal.

According to a November 1995 medical report from Mid-Ohio 
Neurological Services, the veteran's headaches were 
consistent with tension headaches with a possible vascular 
component.  The assessment on private treatment records dated 
in November 1995 was nonspecific headaches.  February 1996 
outpatient records from Satish P. Raj, M.D., reveal a 
diagnosis of chronic nonspecific headaches.

VA neurological examination in November 1996 was normal; the 
examiner's impression was chronic recurrent headache 
syndrome, likely to be a migraine variant such as a cluster 
headache.  It was noted that the veteran had tried medication 
and other treatment for her headaches without success.

According to a March 1997 statement from Ho Young Chung, 
D.O., the veteran complained of constant headaches since 1991 
that developed after falling down steps in April 1991.  It 
was noted that an MRI showed degenerative disc disease at C3-
4.  It was Dr. Chung's impression that the veteran's constant 
headache, upper back pain, and neck pain were related to the 
1991 injury.  According to a January 1991 statement from Dr. 
Chung, the veteran's headaches were of undiagnosed origin 
since he was unable to determine the exact cause of the 
headaches.

The veteran was provided neurological examinations by two VA 
physicians in March 1998.  No neurological abnormality was 
found on either examination.  One physician concluded that 
the veteran's history was not suggestive of cluster or 
migraine headaches and that he would categorize her headaches 
as muscle contraction type.  The other examiner agreed that 
the pattern of the veteran's headaches was not indicative of 
migraine or cluster headaches and that the symptoms described 
indicated a stress-related tension headache.

The medical records on file reveal that the veteran initially 
complained of headaches in June 1991 soon after being struck 
in the head by a metal fixture.  Dr. Chung reported in March 
1997 that the veteran said that her headaches started in 
April 1991 after falling down some stairs.  Although Dr. 
Chung concluded in January 1998 that he was unable to 
determine the cause of the veteran's headaches and that her 
headaches were therefore of undiagnosed origin, this 
contradicts his earlier opinion.  Moreover, there is no 
indication that Dr. Chung's January 1998 opinion was based 
upon a review of all pertinent medical records.  Therefore, 
the Board has found Dr. Chung's January 1998 opinion to be of 
limited probative value.  The Board notes that tension 
headaches were diagnosed on several occasions in the medical 
records and that muscle contraction headaches due to tension 
were considered to be the cause of the veteran's headaches by 
two different VA examiners in March 1998.  The Board has 
found the March 1998 medical opinions to be of greater 
probative value than the January 1998 opinion of Dr. Chung 
since the opinions are based upon examination results and a 
review of the medical records in the veteran's claims folder.  
Therefore, the Board has concluded that the preponderance of 
the evidence establishes that the veteran's headaches are due 
to a diagnosed illness.  Accordingly, service connection for 
headaches due to an undiagnosed illness is not warranted.


ORDER

Service connection for headaches due to an undiagnosed 
illness is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


